Citation Nr: 1749148	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  09-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for a right Achilles tendon tear, to include as secondary to service-connected bilateral pes planus.

4.  Entitlement to service connection for a left Achilles tendon tear, to include as secondary to service-connected bilateral pes planus.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include as secondary to service-connected disabilities.

7.  Entitlement to an increased rating for moderate degenerative arthritis with lumbar radiculopathy, rated as 40 percent disabling.

8.  Entitlement to increased ratings for right knee patellofemoral pain syndrome, rated as noncompensable prior to October 15, 2009, and as 10 percent disabling therefrom.

9.  Entitlement to an increased rating for bilateral pes planus, rated as 10 percent disabling.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right Achilles tendon disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1996 to October 1998.

These matters are before the Board of Veterans' Appeals (Board) on appeal of July 2008, August 2010, and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In July 2014, the Board remanded the issues of entitlement to service connection for an acquired psychiatric disability other than PTSD and for right and left Achilles tendon tears; entitlement to increased ratings for the service-connected lumbar spine disability, bilateral pes planus, and right knee disability; entitlement to compensation under 38 U.S.C.A. § 1151; and entitlement to a TDIU.

The issues of entitlement to service connection for a right Achilles tendon tear; entitlement to service connection for a left Achilles tendon tear; entitlement to service connection for GERD; entitlement to service connection for an acquired psychiatric disability other than PTSD; entitlement to an increased rating for moderate degenerative arthritis with lumbar radiculopathy; entitlement to increased ratings for right knee patellofemoral pain syndrome; entitlement to an increased rating for bilateral pes planus; entitlement to a TDIU; and entitlement to compensation under 38 U.S.C.A. § 1151 for a right Achilles tendon disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2012 rating decision denied the Veteran's claim for entitlement to service connection PTSD; the Veteran did not timely appeal the denial; and new and material evidence was not received as to the issue within the one-year appeal period following issuance of the August 2012 rating decision.

2.  Evidence received since the August 2012 rating decision is new but does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for PTSD.

3.  The most probative evidence of record does not show that the Veteran's diabetes mellitus, type II, had its onset during his active service or is otherwise related to an in-service event, injury, or incident.


CONCLUSIONS OF LAW

1.  The August 2012 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to reopen the claim for entitlement to service connection for PTSD; therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by letters dated in September 2014 and April 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, service personnel records, VA treatment records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran and internet-based information submitted by the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination as to his claimed diabetes mellitus, type II, in May 2015.  The May 2015 VA examination report, along with the other evidence of record, provides the information necessary to render a full decision as to the claim for entitlement to service connection for diabetes mellitus, type II.  Therefore, the Board finds the examination to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not been provided an examination as to his petition to reopen the previously denied claim for entitlement to service connection for PTSD.  However, the Board herein finds that new and material evidence has not been received to reopen that previously denied claim.  Therefore, a VA examination is not required in relation to that issue.  See 38 C.F.R. § 3.159(c)(4)(iii).

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Petition to Reopen the Claim for Service Connection for PTSD

The Veteran seeks to reopen the claim for entitlement to service connection for PTSD, which was previously denied in the August 2012 rating decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to these rules is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously considered by VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran submitted an original claim for entitlement to service connection for PTSD in October 2010.  Evidence submitted in support of the claim included the Veteran's service treatment records and VA treatment records.  The RO denied the Veteran's claim in the August 2012 because his service treatment records were negative for the condition, and the Veteran had not submitted evidence showing diagnosis of or treatment for PTSD.  The RO notified the Veteran of the decision in a letter dated in August 2012.  The letter was enclosed with a VA Form 4107, Your Rights to Appeal our Decision.  The Veteran did not submit a timely notice of disagreement as to the issue, and new and material evidence was not received within the one-year period following notice of the decision.  As such, the Veteran did not timely appeal the August 2012 rating decision's denial of entitlement to service connection for PTSD.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  The August 2012 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence received since the final August 2012 rating decision that is relevant to the claim for entitlement to service connection for PTSD condition includes a VA Form 21-0960P-2, Mental Disorders (other than PTSD and Eating Disorders) Disability Benefits Questionnaire (DBQ), submitted by the Veteran in April 2014; a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, received in September 2014; the Veteran's Social Security Administration records; and a January 2015 VA Mental Disorders (other than PTSD and Eating Disorders) examination report.  The medical treatment records received since the final August 2012 rating decision, to include those contained in the Social Security Administration records; the April 2014 DBQ; and the January 2015 VA examination report do not show a diagnosis of or treatment for PTSD.  As such, those records are new in the sense that they were not previously considered by VA in the prior final denial, but they are not considered material because they do not relate to an unestablished fact necessary to substantiate the claim, and do not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a PTSD.

The September 2014 VA Form 21-0781 describes in-service stressful events, but does not assert that a competent medical source has diagnosed the Veteran with PTSD and does not identify treatment for PTSD.  Thus, even when the statements on the VA Form 21-0781 are presumed credible pursuant to Justus, 3 Vet. App. at 512-13, in the absence of evidence of a current diagnosis of or treatment for PTSD, those statements do not remedy the principal reason for denial in the last prior final decision or at least trigger the duty to assist.  See Shade, 24 Vet. App. at 118.  In short, because there continues to be an absence of evidence of a current diagnosis of PTSD, the statements in the September 2014 VA Form 21-0781 do not relate to an unestablished fact necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for PTSD.  Therefore, the September 2014 VA Form 21-0781 is new in the sense that it was not previously considered by VA, but it is not considered material.

In summary, the Veteran was denied entitlement to service connection for a PTSD in the final August 2012 rating decision.  Evidence received since the final August 2012 rating decision does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, new and material evidence to reopen the finally denied claim for entitlement to service connection for PTSD has not been submitted, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for PTSD is not reopened.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Diabetes Mellitus, Type II

The Veteran contends that he has diabetes mellitus, type II, that is due to an in-service anthrax vaccination.  Specifically, he contends that he was given an anthrax vaccine that was not approved by the FDA.  Although the vaccine should be administered over a six week period, he was given the vaccine all at once.  Following administration of the vaccine, he experienced a fever of 104 to 106 degrees with body aches for several days, during which time he was bedridden.  See, e.g., correspondence from the Veteran received in September 2014.  He has submitted internet-based articles to support his contention that anthrax vaccinations are known to cause diabetes mellitus, type II.

The medical evidence of record, to include the May 2015 VA examination report, confirms that the Veteran has a current diagnosis of diabetes mellitus, type II.  Therefore, there is competent evidence of a current disability.

The service treatment records do not show a diagnosis of diabetes mellitus, type II.  Furthermore, the medical evidence of record does not show that the Veteran was diagnosed with diabetes mellitus, type II, within one year of his separation from active service.  Therefore, the evidence does not show that the Veteran's diabetes mellitus, type II, had its onset during his active service or that service connection is warranted on a presumptive basis as a chronic disease under the provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).

As to the Veteran's contention that his diabetes mellitus, type II, is due to an in-service anthrax vaccination, the Board has carefully reviewed the service treatment records, and finds that they contradict the Veteran's account.  Specifically, an immunization record contained in the service treatment records shows that the Veteran received vaccines for tetanus-diphtheria toxoids, poliovirus, influenza, meningococcal diseases, and measles/rubella, and a sensitivity test for tuberculosis in September 1996.  There is no indication in the service treatment records that the Veteran received an anthrax vaccination.  The inclusion of other vaccinations in and absence of an anthrax vaccine from the immunization record and from the other service treatment records directly contradicts the Veteran's assertion that he received one.  Furthermore, the service treatment records do not support the Veteran's assertion that he experienced a fever of 104 to 106 degrees with body aches for several days after his vaccinations.  Rather, they show that in September 1996, shortly after administration of the vaccines and sensitivity test shown on the immunization record, he was seen for congestion in the sinus and the throat.  He also complained of dizziness, a fever, and lack of energy.  He was diagnosed with an upper respiratory infection and provided medications, including Robitussin DM, pseudoephedrine, and acetaminophen.  He had recorded temperatures of 98.8 and 99.4 degrees during that illness.  Thus, the service treatment records do confirm that he was ill for several days soon after administration of his vaccines and that his complaints included a lack of energy, but they do not show that he had a fever of 104 to 106 degrees or that he was bedridden.

The Veteran is competent to report vaccines that he has received and to report symptoms he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board does not question his sincerity in his belief that he was given an anthrax vaccine and that he subsequently developed a fever of 104 to 106 degrees and was bedridden.  However, the Board attributes greater weight to the contemporaneous medical evidence of record, which shows that the Veteran received several vaccines and subsequently had an upper respiratory infection, but includes no record of an anthrax vaccine being administered or of an illness that left the Veteran bedridden and caused a fever of 104 to 106 degrees.  Accordingly, the Board finds that the most probative evidence of record contradicts the Veteran's account.  As such, his statements are not considered credible and do not establish that he was given an anthrax injection during his active service.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant).

In view of the foregoing, the Board concludes that the most probative evidence of record does not show that the Veteran's diabetes mellitus, type II, had its onset during the his active service or is otherwise related to an in-service event, injury, or incident.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for diabetes mellitus, type II, must be denied.  Gilbert, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has not been received to reopen the claim for entitlement to service connection for PTSD; therefore, the claim is not reopened.

Entitlement to service connection for diabetes mellitus, type II, is denied.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for Right and Left Achilles Tendon Tears

In the July 2014 remand, the Board directed the AOJ to afford the Veteran an appropriate VA examination to determine the likely etiology of his currently diagnosed right and left Achilles tendon disabilities.  The Board specified that the examiner must provide opinions as to both direct service connection and secondary service connection.

On remand, the AOJ afforded the Veteran a VA ankle conditions examination in October 2014.  However, the examiner was asked to provide opinions only as to the Veteran's claim for compensation benefits under 38 U.S.C.A. § 1151 for a right Achilles tendon disability.  Consequently, the examiner did not provide opinions as to direct and secondary service connection for right and left Achilles tendon disabilities.

The July 2014 Board remand directions to afford the Veteran a VA examination and obtain opinions as to direct and secondary service connection for right and left Achilles tendon disabilities were not completed.  Therefore, the Board must remand the issue so that those directions may be completed.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service Connection for GERD

The Veteran contends that he has GERD as a result of stress and medications relating to his service-connected disabilities.  See VA Form 21-0820, Report of General Information, dated in December 2014.  He was provided a VA stomach and duodenal conditions examination in May 2015.  The Veteran told the examiner that he first developed signs and symptoms of GERD during his active service in 1997.  The examiner opined that the Veteran's claimed stomach condition was less likely than not incurred in or caused by his military service because "There is not a confirmed relationship between GERD and anthrax exposure."  The examiner did not address the Veteran's contentions that he first developed signs and symptoms of GERD during his active service in 1997 and that his GERD is secondary to his service-connected disabilities.  Therefore, the Board finds the examination to be inadequate for decision-making purposes, and that the issue must be remanded so that an addendum opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service Connection for an Acquired Psychiatric Disability other than PTSD

The Veteran contends that he has an acquired psychiatric disability other than PTSD, to include depression, that had its onset during his active service or was caused or aggravated by his service-connected disabilities.  Pursuant to the Board's July 2014 remand, the Veteran was provided a VA mental disorders examination in January 2015.  The January 2015 VA examiner determined that the Veteran had no current psychiatric diagnosis, stating that the Veteran previously had a diagnosis of cocaine-induced depressive disorder, but that the condition was in remission.  She declined to provide opinions as to the likely etiology of the Veteran's psychiatric disability, and instead stated only that such opinions were "not relevant Veteran doesn't have a mental illness currently."

A veteran may be service connected for a disability diagnosed at any time during or in proximity to the claim for service connection, even if the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this case, the record shows that the Veteran was diagnosed with acquired psychiatric disabilities other than PTSD, to include depressive disorder, during the appeal period.  Because the January 2015 VA examiner did not provide an opinion as to the likely etiology of the acquired psychiatric disabilities shown in the record, the Board finds that the issue must be remanded so that an addendum opinion may be obtained as to any such disability.

In that regard, the Board acknowledges the March 2014 opinion from H. Henderson-Galligan, Ph.D., that the Veteran's service-connected lumbar spine disability, bilateral pes planus, tinnitus, and right knee disability "are more likely than not aggravating his depressive disorder."  The Board finds that Dr. Henderson-Galligan's opinion is well supported and therefore probative in showing that the Veteran's depressive order is aggravated by his service-connected disabilities.  However, because ratings for disabilities aggravated by service-connected disabilities are determined by deducting the baseline level of severity and any natural progress of the disease from the current level, see 38 C.F.R. § 3.310(b), service-connection on the basis of secondary aggravation is considered a lesser benefit than direct service connection and service connection on the basis of secondary causation, which involve no such deduction.  As such, the Board finds that it is necessary to determine whether service connection may be granted on either of those bases prior to granting service connection on the basis of secondary aggravation.  Nevertheless, because a probative opinion as to secondary aggravation is already of record, no further such opinion should be obtained on remand.

Other Issues Remaining on Appeal

The Veteran's claims for entitlement to an increased rating for moderate degenerative arthritis with lumbar radiculopathy, entitlement to increased ratings for right knee patellofemoral pain syndrome, entitlement to an increased rating for bilateral pes planus, entitlement to a TDIU, and entitlement to compensation under 38 U.S.C.A. § 1151 for a right Achilles tendon disability were most recently adjudicated by the AOJ in a March 2015 supplemental statement of the case.  Since then, and prior to recertification of those issues to the Board, additional evidence relevant to those issues, to include VA examinations and additional VA treatment records, was received.  The Veteran has waived initial consideration by the AOJ of some, but not all, of the additional relevant evidence.  Therefore, the issues must be remanded so that the AOJ may consider the additional evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed left and right ankle disabilities.  Provide a copy of this remand and the record to the examiner for review.  Any tests and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Provide diagnoses for any right and/or left ankle disabilities demonstrated since the Veteran's active service, even if currently resolved.

b.  For each diagnosed right or left ankle disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset during the Veteran's active service or is otherwise causally or etiologically related to his active service.

c.  If not, provide an opinion as to whether it is at least as likely as not that the diagnosed disability was proximately due to or the result of the Veteran's service-connected disabilities, specifically to include his bilateral pes planus.

d.  If not, provide an opinion as to whether it is at least as likely as not that the diagnosed disability was aggravated by the Veteran's service-connected disabilities, specifically to include his bilateral pes planus.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

2.  Forward the record and a copy of this remand to the VA clinician who performed the May 2015 VA stomach and duodenal conditions examination or, if that clinician is not available, to another similarly qualified VA clinician for preparation of an addendum opinion.  Further in-person examination of the Veteran is left to the discretion of the clinician providing the addendum opinion.  If the clinician deems such examination necessary to provide the information requested below, then such an examination should be scheduled.

Following a review of the record, the examiner must address the following:

a.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GERD had its onset during his active service or is otherwise causally or etiologically related to his active service.

b.  If not, provide an opinion as to whether it is at least as likely as not that the Veteran's GERD was proximately due to or the result of his service-connected disabilities.

c.  If not, provide an opinion as to whether it is at least as likely as not that the Veteran's GERD was aggravated by the his service-connected disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner should indicate that the record was reviewed.  A complete rationale must be provided for all opinions given.  The examiner should address the Veteran's contentions that he first developed signs and symptoms of GERD during his active service in 1997, as discussed in the May 2015 VA stomach and duodenal conditions examination report, and that his GERD is secondary to stress and medications relating to his service-connected disabilities.

3.  Forward the record and a copy of this remand to the VA clinician who performed the January 2015 VA mental conditions examination or, if that clinician is not available, to another similarly qualified VA clinician for preparation of an addendum opinion.  Further in-person examination of the Veteran is left to the discretion of the clinician providing the addendum opinion.  If the clinician deems such examination necessary to provide the information requested below, then such an examination should be scheduled.

Following a review of the record, the examiner must address the following:

a.  For each psychiatric disability diagnosed since the Veteran's active service, even if currently resolved, specifically to include depressive disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset during the Veteran's active service or is otherwise causally or etiologically related to his active service.

b.  If not, provide an opinion as to whether it is at least as likely as not that any of the diagnosed psychiatric disabilities were proximately due to or the result of his service-connected disabilities, to include pain and other symptoms he experiences due to the disabilities.

The examiner should indicate that the record was reviewed.  A complete rationale must be provided for all opinions given.  The examiner must note that a veteran may be service connected for a disability diagnosed at any time during or in proximity to the claim for service connection, even if the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


